

 
Jetblue Airways Corporation 2020 Crewmember Stock Purchase Plan
 
I. Purpose of the Plan

--------------------------------------------------------------------------------

 
This 2020 Crewmember Stock Purchase Plan is intended to promote the interests of
JetBlue Airways Corporation, a Delaware corporation, by providing eligible
crewmembers with the opportunity to acquire a proprietary interest in the
Corporation through accumulated Contributions. The Corporation intends for the
Plan to have two components: a component that is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Code (the “423
Component”) and a component that is not intended to qualify as an “employee
stock purchase plan” under Section 423 of the Code (the “Non-423 Component”).
The provisions of the 423 Component, accordingly, shall be construed to extend
and limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code. In addition, this Plan
authorizes the grant of a right to purchase shares of Common Stock under the
Non-423 Component that does not qualify as an “employee stock purchase plan”
under Section 423 of the Code; a right granted under the Non-423 Component shall
provide for substantially the same benefits as a right granted under the 423
Component, except that a Non-423 Component purchase right may include features
necessary to comply with applicable non-U.S. laws pursuant to rules, procedures
or sub-plans adopted by the Plan Administrator. Except as otherwise provided
herein or by the Plan Administrator, the Non-423 Component shall operate and be
administered in the same manner as the 423 Component. Capitalized terms herein
shall have the meanings assigned to such terms in the attached Appendix.
 
II. Administration of the Plan

--------------------------------------------------------------------------------

 
The Plan shall be administered by the Plan Administrator. The Plan Administrator
shall have full discretionary authority to interpret and construe any provision
of the Plan, to construe, interpret and apply the terms of the Plan, to
designate separate Offerings under the Plan, to determine which entities shall
be Designated Affiliates for the 423 Component and the Non-423 Component, to
determine eligibility, to adjudicate all disputed claims filed under the Plan
(including making factual determinations), and to establish procedures that it
deems necessary or advisable for the administration of the Plan (including,
without limitation, to adopt such procedures, sub-plans and appendices to the
enrollment agreement as are necessary or appropriate to permit the participation
in the Plan by individuals who are foreign nationals or employed outside the
U.S., the terms of which sub-plans and appendices may take precedence over other
provisions of this Plan, with the exception of Section III, but unless otherwise
superseded by the terms of such sub-plan or appendix, the provisions of this
Plan shall govern the operation of such sub-plan or appendix). Unless otherwise
determined by the Plan Administrator, the Eligible Crewmembers eligible to
participate in each sub-plan shall participate in a separate Offering under the
423 Component, or if the terms would not qualify under the 423 Component, in the
Non-423 Component, in either case unless such designation would cause the 423
Component to violate the requirements of Section 423 of the Code. Without
limiting the generality of the foregoing, the Plan Administrator is specifically
authorized to adopt rules and procedures regarding eligibility to participate,
the definition of Cash Earnings, handling of Contributions, making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and the handling of stock certificates that vary with
applicable local requirements. The Plan Administrator is also authorized to
determine that, to the extent permitted by U.S. Treasury Regulation
Section 1.423-2(f), the terms of a purchase right granted under the Plan or an
Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of purchase rights granted under the Plan or the same
Offering to employees resident solely in the United States. Decisions of the
Plan Administrator shall be final, binding, and conclusive on all parties having
an interest in the Plan. Subject to Applicable Laws, the Plan Administrator may,
in its discretion, from time to time, delegate all or any part of its
responsibilities and powers under the Plan to any employee or group of employees
of the Corporation or any Participating Corporation and revoke any such
delegation. Notwithstanding the foregoing, the Board, in its absolute
discretion, may at any time and from time to time exercise any and all rights,
duties and responsibilities of the Plan Administrator under the Plan, including,
but not limited to, establishing procedures to be followed by the Plan
Administrator.


III. Stock Subject to Plan

--------------------------------------------------------------------------------

 
A.
The stock purchasable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares of Common Stock purchased on the
open market. The maximum number of shares of Common Stock reserved for issuance
over the term of the Plan shall not exceed 17,530,985 shares, which shall be
submitted to the stockholders for approval, and approved by the stockholders at
the May 2020 annual meeting.

B.
In the event of any of the following transactions affecting the Common Stock:
any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, or other similar change affecting the outstanding Common
Stock, or a merger, consolidation, acquisition of property or shares, spin-off,
other distribution of stock or property (including any extraordinary cash or
stock dividend), or liquidation



1



--------------------------------------------------------------------------------




or other similar event affecting the Corporation or a subsidiary of the
Corporation, then equitable adjustments shall be made to (i) the maximum number
and class of securities issuable under the Plan, (ii) the maximum number and
class of securities purchasable per Participant on any one Purchase Date, (iii)
the maximum number and class of securities purchasable in total by all
Participants on any one Purchase Date, and (iv) the number and class of
securities and the price per share in effect under each outstanding purchase
right. The adjustments shall be made in such manner as the Plan Administrator
deems appropriate in order to prevent the dilution or enlargement of benefits
under the outstanding purchase rights, and such adjustments shall be final,
binding and conclusive on the holders of those rights.
 
IV. Offering Periods

--------------------------------------------------------------------------------

 
A.
Shares of Common Stock shall be offered for purchase under the Plan through a
series of concurrent offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

B.
Each offering period shall be of such duration (not to exceed twenty-four (24)
months) as determined by the Plan Administrator prior to the start date of such
offering period. Unless otherwise determined by the Plan Administrator, offering
periods shall commence at semiannual intervals on the first Trading Day of May
and November each year over the term of the Plan, and, accordingly, two (2)
separate offering periods shall commence in each calendar year the Plan remains
in existence. Unless otherwise determined by the Plan Administrator prior to the
start of such offering period, each offering period shall have a maximum
duration of six (6) months.

C.
Each offering period shall consist of a series of one or more successive
Purchase Intervals. Unless otherwise determined by the Plan Administrator,
Purchase Intervals shall run from the first Trading Day in May to the last
Trading Day in October each year and from the first Trading Day in November each
year to the last Trading Day in April in the following year. Each offering
period will consist of one Purchase Interval, unless the duration of that
offering period exceeds six (6) months.

 
V. Eligibility; Enrollment

--------------------------------------------------------------------------------

 
A.
Each individual who is an Eligible Crewmember on the start date of any offering
period under the Plan may enter that offering period on such start date.
However, an Eligible Crewmember may participate in only one offering period at a
time.

B.
An Eligible Crewmember must, in order to participate in the Plan for a
particular offering period, enroll online in the manner and through the website
designated by the Corporation, elect to have Contributions made on each pay day
during the offering period (in the form of payroll deductions or otherwise, to
the extent permitted by the Plan Administrator), and file with the Plan
Administrator (or its designate) any forms prescribed by it, on or before the
start date of that offering period.

C.
With respect to each succeeding offering period, a Participant shall be deemed
(i) to have elected to participate in such immediately succeeding offering
period and (ii) to have authorized the same form of Contributions for such
immediately succeeding offering period as was in effect for the Participant
immediately prior to the commencement of such succeeding offering period, unless
(1) such Participant elects otherwise prior to the start date of such succeeding
offering period, in accordance with Section VI. A, (2) such Participant
withdraws from the Plan prior to the commencement of such succeeding offering
period in accordance with Section VII. H or (3) on the start date of such
succeeding offering period, such Participant is no longer an Eligible
Crewmember.

D.
Eligible Crewmembers who are citizens or residents of a non-U.S. jurisdiction
(without regard to whether they also are citizens or residents of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from participation in the Plan or an Offering if the
participation of such Eligible Crewmember is prohibited under the laws of the
applicable jurisdiction or if complying with the laws of the applicable
jurisdiction would cause the Plan or an Offering to violate Section 423 of the
Code. In the case of the Non-423 Component, an Eligible Crewmember may be
excluded from participation in the Plan or an Offering if the Plan Administrator
has determined that participation of such Eligible Crewmember is not advisable
or practicable.

 
VI. Contributions

--------------------------------------------------------------------------------

 
A.
The Contributions authorized by the Participant for purposes of acquiring shares
of Common Stock during an offering period may be any multiple of one percent
(1%) of the Cash Earnings paid to the Participant during each Purchase Interval
within that offering period, up to a maximum of ten percent (10%). The rate of
Contribution so authorized shall continue in effect throughout the offering
period, except to the extent such rate is changed in accordance with the
following guidelines:

(i)
Using the online authorization process designated for this purpose by the
Corporation in accordance with Section V.B, the Participant may, at any time
during the offering period, reduce his or her rate of Contribution to become
effective as soon as



2



--------------------------------------------------------------------------------




administratively practicable after the date of such online authorization. The
Participant may not, however, effect more than one (1) such reduction per
Purchase Interval.
(ii)
Using the online authorization process designated for this purpose by the
Corporation in accordance with Section V.B, the Participant may, prior to the
commencement of any new Purchase Interval within the offering period, increase
the rate of his or her Contribution. The new rate (which may not exceed the ten
percent (10%) maximum) shall become effective on the start date of the first
Purchase Interval following the date of such online authorization.

(iii)
During a Purchase Interval, a Participant may cease Contributions if she or he
elects a 0% deduction, and participate in the purchase on the Purchase Date.
Unless the Participant reenrolls as permitted with a 1 – 10% payroll deduction,
any Participant with a 0% deduction on a Purchase Date will be administratively
withdrawn from the Plan prior to the commencement of the next offering period.

B.
Contributions from after-tax Cash Earnings shall begin on the first pay day
administratively practicable following the start date of the offering period and
shall (unless sooner terminated by the Participant) continue through the pay day
ending with or immediately prior to the last day of that offering period. The
amounts so collected shall be credited to the Participant’s book account under
the Plan, but no interest shall be paid on the balance, from time to time,
outstanding in such account.

C.
Notwithstanding any other provisions in the Plan, the Plan Administrator, in its
sole discretion, may permit Eligible Crewmembers in a specified Offering to
participate in the Plan via cash, check or other means instead of payroll
deductions if (i) payroll deductions are not permitted under Applicable Law;
(ii) the Plan Administrator determines the cash contributions are permissible
for Participants participating in the 423 Component; or (iii) the Participants
are participating in the Non-423 Component.

D.
All Contributions received or held by the Corporation under the Plan may be used
for any corporate purpose and commingled with the general assets of the
Corporation, and all Contributions collected from the Participants shall not be
required to be held in any segregated account or trust fund, except under
Offerings in which Applicable Law requires that Contributions by Participants to
the Plan be segregated from the Corporation’s general corporate funds or
deposited with an independent third party for Participants in non-U.S.
jurisdictions.

E.
Contributions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.

F.
The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.

 
VII. Purchase rights

--------------------------------------------------------------------------------

 
A.
Grant of Purchase Rights. A Participant shall be granted a separate purchase
right for each offering period in which he or she is enrolled. On the Grant
Date, the Participant shall be granted the right to purchase shares of Common
Stock, at the end of each Purchase Interval within that offering period, upon
the terms set forth below.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Crewmember if such individual would, immediately after the grant, own
(within the meaning of Section 424(d) of the Code) or hold outstanding options
or other rights to purchase stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Corporation
or any Corporate Affiliate.
B.
Exercise of the Purchase Right. Each purchase right shall be automatically
exercised on each successive Purchase Date within the offering period, and
shares of Common Stock shall accordingly be purchased on behalf of each
Participant on each such Purchase Date. The purchase shall be effected by
applying the Participant’s payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.

C.
Tax Withholding. At the time a Participant’s purchase right is granted or
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Common Stock he or she purchases under the Plan, the
Participant shall make adequate provision for the federal, state, local and
non-United States tax withholding obligations, if any, of the Corporation and/or
any other applicable Participating Corporation which arise upon grant or
exercise of such purchase right or upon such disposition of shares,
respectively. The Corporation and/or applicable Participating Corporation may,
but shall not be obligated to, withhold from the Participant’s compensation the
amount necessary to meet such withholding obligations.

D.
Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within a particular
offering period in which he or she is enrolled shall be equal to the Applicable
Percentage of the Fair Market Value per share of Common Stock. The Applicable
Percentage with respect to each Purchase Interval shall be eighty-five percent
(85%) unless and until such Applicable Percentage is changed by the Plan
Administrator, in its discretion, provided that any such change in the
Applicable Percentage with respect to a given Purchase Interval must be
established prior to the commencement of the enrollment process for such
Purchase Interval.

E.
Number of Purchasable Shares. The number of shares of Common Stock purchasable
by a Participant on each Purchase Date during the particular offering period in
which he or she is enrolled shall be the number of whole shares obtained by
dividing the amount collected from the Participant through payroll deductions
during the Purchase Interval ending with that Purchase Date by the purchase
price in effect for the Participant for that Purchase Date. However, the maximum
number of shares of Common Stock purchasable per Participant on any one Purchase
Date shall not exceed 4,000 shares, subject to periodic adjustments in the event
of certain



3



--------------------------------------------------------------------------------




changes in the Corporation’s capitalization. However, the Plan Administrator
shall have the discretionary authority, exercisable prior to the start of any
offering period under the Plan, to increase or decrease the limitations to be in
effect for the number of shares purchasable per Participant on each Purchase
Date which occurs during that offering period.
F.
Excess Payroll Deductions. Any payroll deductions not applied to the purchase of
shares of Common Stock on any Purchase Date because (i) they are not sufficient
to purchase a whole share of Common Stock or (ii) they exceed the accrual
limitations in Section VIII that precludes a Participant from purchasing
additional shares of Common Stock on any Purchase Dates shall be refunded as
soon as administratively possible. Additionally, any payroll deductions not
applied to the purchase of Common Stock by reason of the limitation on the
maximum number of shares purchasable per Participant or in total by all
Participants on the Purchase Date or any other reason shall be refunded as soon
as administratively possible.

G.
Withdrawal from Offering Period. The following provisions shall govern the
Participant’s withdrawal from an offering period:

(i)
Using the online authorization process designated for this purpose by the
Corporation in accordance with Section V.B, a Participant may withdraw from the
offering period in which he or she is enrolled at any time prior to ten (10)
days before the next scheduled Purchase Date, and no further payroll deductions
shall be collected from the Participant with respect to that offering period.
Any payroll deductions collected during the Purchase Interval in which such
withdrawal occurs shall be held for the purchase of shares on the next Purchase
Date, unless the Participant elects at the time of such withdrawal, in
accordance with any policies established by the Plan Administrator, to have such
payroll deductions refunded as soon as administratively possible.

(ii)
The Participant’s withdrawal from a particular offering period shall be
irrevocable, and the Participant may not subsequently rejoin that offering
period at a later date. In order to resume participation in any subsequent
offering period, such individual must re-enroll in the Plan (in accordance with
Section V.B) on or before the start date of that offering period.

H.
Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:

(i)
Should the Participant cease to remain an Eligible Crewmember for any reason
(including death, disability or change in status) while his or her purchase
right remains outstanding, then that purchase right shall immediately terminate,
and all of the Participant’s payroll deductions for the Purchase Interval in
which the purchase right so terminates shall be immediately refunded.

(ii)
However, should the Participant cease to remain in active service by reason of
an approved unpaid leave of absence, then the Participant shall have the right,
exercisable up until 10 days before the next Purchase Date, to withdraw all the
payroll deductions collected to date on his or her behalf for that Purchase
Interval. Should the Participant not exercise this right, such funds shall be
held for the purchase of shares on his or her behalf on the next scheduled
Purchase Date. Payroll deductions under the Plan shall continue with respect to
any Cash Earnings received by a Participant while he or she is on an unpaid
leave of absence, unless the Participant elects to withdraw from the offering
period in accordance with Section VII.G above. Upon the Participant’s return to
active service (x) within three (3) months following the commencement of such
leave or (y) prior to the expiration of any longer period for which such
Participant has reemployment rights with the Corporation provided by statute or
contract, his or her payroll deductions under the Plan shall automatically
resume at the rate in effect at the time the leave began, unless the Participant
withdraws from the Plan prior to his or her return. Notwithstanding the
foregoing provisions of this Section VII.H(ii), if such period of a
Participant’s leave of absence exceeds the applicable time period described in
clauses (x) and (y) of the preceding sentence, then the Plan Administrator may
at any time prior to the next Purchase Date cause such Participant’s outstanding
purchase rights to terminate and all of the Participant’s payroll deductions for
the Purchase Interval in which such purchase rights so terminate to be
immediately refunded. An individual who returns to active employment following a
leave of absence that exceeds the duration of the applicable (x) or (y) time
period will be treated as a new Eligible Crewmember for purposes of subsequent
participation in the Plan and must accordingly reenroll in the Plan (in
accordance with Section V.B) on or before the start date of any subsequent
offering period in which he or she wishes to participate.

(iii)
If a Participant transfers employment from the Corporation or any Designated
Affiliate participating in the 423 Component to a Designated Affiliate
participating in the Non-423 Component, he or she shall immediately cease to
participate in the 423 Component; however, any Contributions made for the
offering period in which such transfer occurs shall be transferred to the
Non-423 Component, and such Participant shall immediately join the then-current
Offering under the Non-423 Component upon the same terms and conditions in
effect for his or her participation in the Plan, except for such modifications
as may be required by applicable law or otherwise applicable for Participants of
such Designated Affiliates. A Participant who transfers employment from a
Designated Affiliate participating in the Non-423 Component to the Corporation
or any Designated Affiliate participating in the 423 Component shall remain a
Participant in the Non-423 Component until the earlier of (1) the end of the
current offering period under the Non-423 Component, or (2) the first Trading
Day of the first offering period in which he or she participates following such
transfer. Notwithstanding the foregoing, the Plan Administrator may establish
different rules to govern transfers of employment between Designated Affiliates
participating in the 423 Component and the Non-423 Component, consistent with
the applicable requirements of Section 423 of the Code.

I.
Change in Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to Applicable Percentage of the Fair
Market Value per share of Common Stock immediately prior to the effective date
of such Change in Control.

However, the applicable limitation on the number of shares of Common Stock
purchasable per Participant shall continue to apply to any such purchase.
The Corporation shall use its best efforts to provide at least ten (10) days’
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.


4



--------------------------------------------------------------------------------




Notwithstanding the foregoing provisions of this Section VII.I to the contrary,
the Plan Administrator may in its discretion determine that any outstanding
purchase rights shall be terminated prior to the effective date of a Change in
Control, in which case all payroll deductions for the Purchase Interval in which
such purchase rights are terminated shall be promptly refunded.
J.
Proration of Purchase Rights. Should the total number of shares of Common Stock
to be purchased pursuant to outstanding purchase rights on any particular date
exceed the number of shares then available for issuance under the Plan, the Plan
Administrator shall make a pro-rata allocation of the shares available or
purchasable on a uniform and nondiscriminatory basis, and the payroll deductions
of each Participant, to the extent in excess of the aggregate purchase price
payable for the Common Stock pro-rated to such individual, shall be refunded.

K.
Assignability. The purchase right shall be exercisable only by the Participant
and shall not be assignable or transferable by the Participant.

L.
Stockholder Rights. A Participant shall have no stockholder rights with respect
to the shares subject to his or her outstanding purchase right until the shares
are purchased on the Participant’s behalf in accordance with the provisions of
the Plan and the Participant has become a holder of record of the purchased
shares.

 
VIII. Accrual Limitations

--------------------------------------------------------------------------------

 
A.
No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of
Section 423 of the Code) of the Corporation or any Corporate Affiliate, would
otherwise permit such Participant to purchase more than Twenty-Five Thousand
Dollars ($25,000.00) worth of stock of the Corporation or any Corporate
Affiliate (determined on the basis of the Fair Market Value per share on the
date or dates such rights are granted) for each calendar year such rights are at
any time outstanding.

B.
For purposes of applying such accrual limitations to the purchase rights granted
under the Plan, the following provisions shall be in effect:

(i)
The right to acquire Common Stock under each outstanding purchase right shall
accrue in one or more installments on each successive Purchase Date during the
offering period in which such right remains outstanding.

(ii)
No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued, in the same calendar
year, the right to acquire Common Stock under one or more other purchase rights
at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of Common
Stock (determined on the basis of the Fair Market Value per share on an
applicable Grant Date) for each calendar year such rights were at any time
outstanding.

C.
If, by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Interval, then the payroll deductions
that the Participant made during that Purchase Interval with respect to such
purchase right shall be refunded as soon as administratively practicable.

D.
In the event there is any conflict between the provisions of this Section VIII
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Section VIII shall be controlling.

 
IX. Effective Time and Term of the Plan

--------------------------------------------------------------------------------

 
A.
The Plan was adopted by the Board on March [•], 2020, and shall become effective
upon the date on which the Plan is approved by the affirmative vote of the
holders of a majority of the shares of Common Stock which are present or
represented and entitled to vote and voted at the Corporation’s 2020 annual
meeting (the “Effective Time”), which approval occurred within the period ending
twelve (12) months before or after the date the Plan is adopted by the Board.

B.
Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) May 30, 2030, (ii) the date on which all shares available for
issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan, and (iii) the date on which all purchase rights are
exercised in connection with a Change in Control. No further purchase rights
shall be granted or exercised, and no further payroll deductions shall be
collected, under the Plan following such termination.

C.
From and after the Effective Time, no further grants shall be made under the
JetBlue Airways Corporation 2011 Crewmember Stock Purchase Plan, as in effect
immediately prior to the Effective Time (the “Prior Plan”); however, any
purchase rights outstanding under the Prior Plan before the Effective Time shall
continue in effect in accordance with their terms.

 






5



--------------------------------------------------------------------------------




X. Amendment and Termination of the Plan

--------------------------------------------------------------------------------

 
A.
The Board may alter, amend, suspend or terminate the Plan at any time to become
effective immediately following the close of any Purchase Interval.

B.
In no event may the Board effect any of the following amendments or revisions to
the Plan without the approval of the Corporation’s stockholders: (i) increase
the number of shares of Common Stock issuable under the Plan, except for
permissible adjustments in the event of certain changes in the Corporation’s
capitalization, (ii) alter the purchase price formula so as to reduce the
purchase price payable for the shares of Common Stock purchasable under the
Plan, (iii) modify the eligibility requirements for participation in the Plan,
or (iv) any other amendment requiring stockholder approval under any applicable
law, regulation or rule.

C.
The Board may at any time terminate an offering period then in progress and
provide that Participants’ then outstanding payroll deductions shall be promptly
refunded.

 
XI. General Provisions

--------------------------------------------------------------------------------

 
A.
All costs and expenses incurred in the administration of the Plan shall be paid
by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

B.
Nothing in the Plan shall confer upon the Participant any right to continue in
the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

C.
No payment pursuant to the Plan may be included as “compensation” for purposes
of computing the benefits payable to any Participant under the Corporation’s or
any Corporate Affiliate’s plans (both qualified and nonqualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a Participant’s benefit.

D.
The Plan shall not create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Corporation or any Corporate
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Corporation or any Corporate
Affiliate pursuant to the Plan, such right shall be no greater than the right of
any unsecured general creditor of the Corporation or any Corporate Affiliate.

E.
The provisions of the Plan shall be governed by the laws of the State of
Delaware without resort to that State’s conflict-of-laws rules.

F.
The Plan is intended to be exempt from the application of Section 409A and, to
the extent not exempt, is intended to comply with Section 409A, and any
ambiguities herein will be interpreted to so be exempt from, or comply with,
Section 409A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Plan Administrator determines that a
purchase right granted under the Plan may be subject to Section 409A, or that
any provision in the Plan would cause a purchase right under the Plan to be
subject to Section 409A, the Plan Administrator may amend the terms of the Plan
or of an outstanding purchase right granted under the Plan, or take such other
action the Plan Administrator determines is necessary or appropriate, in each
case, without the Participant’s consent, to exempt any outstanding purchase
right or future purchase right that may be granted under the Plan from being
subject to Section 409A, or to allow any such purchase right to comply with
Section 409A, but only to the extent any such amendment or action by the Plan
Administrator would not violate Section 409A. Notwithstanding the foregoing, the
Corporation shall have no liability to a Participant or any other party if the
right to purchase Common Stock under the Plan that is intended to be exempt from
or compliant with Section 409A is not so exempt or compliant or for any action
taken by the Plan Administrator with respect thereto. The Corporation makes no
representation that the right to purchase Common Stock under the Plan is
compliant with Section 409A.

 


6



--------------------------------------------------------------------------------








Schedule A
 
Corporations Participating in 2020 Crewmember Stock Purchase Plan
As of the Effective Time

--------------------------------------------------------------------------------

 
JETBLUE AIRWAYS CORPORATION
 
JETBLUE TECHNOLOGY VENTURES
 
JETBLUE TRAVEL PRODUCTS
 


7



--------------------------------------------------------------------------------






Appendix

--------------------------------------------------------------------------------

 
The following definitions shall be in effect under the Plan:
 
A.
Applicable Laws shall mean the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non-U.S. country
or jurisdiction where purchase rights are, or will be, granted under the Plan.

B.
Board shall mean the Corporation’s Board of Directors.

C.
Cash Earnings shall mean (i) the regular base salary paid or wages to a
Participant by one or more Participating Corporations during such individual’s
period of participation in one or more offering periods under the Plan plus
(ii) all overtime payments, bonuses, commissions, or other incentive-type
payments received during such period. Such Cash Earnings shall be calculated
before deduction of (A) any income or employment tax withholdings, or (B) any
contributions made by the Participant to any Section 401(k) of the Code salary
deferral plan or any Section 125 of the Code cafeteria benefit program now or
hereafter established by the Corporation or any Corporate Affiliate. However,
Cash Earnings shall not include any non-cash items, profit sharing, severance or
notice pay, income attributable to stock options or other stock-based
compensation or contributions made by the Corporation or any Corporate Affiliate
on the Participant’s behalf to any crewmember benefit or welfare plan now or
hereafter established (other than Section 401(k) or Section 125 of the Code
contributions deducted from such Cash Earnings).

D.
Change in Control shall mean the occurrence of any of the following:

a.
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), other than the Company or a wholly
owned Subsidiary thereof, becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.6, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate;

b.
Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

c.
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any Affiliate, a
sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any Affiliate (each, a “Business Combination”), in each case unless,
following such Business Combination, all or substantially all of the individuals
and entities that were the beneficial owners of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be; or

d.
The consummation of a plan of complete liquidation or dissolution of the
Company.

e.
For avoidance of doubt, Change in Control payments under this plan shall be made
only where the definition of Change in Control (in this Section D is met) and
when there is a loss of employment or substantial change in job duties as a
result of the Change in Control. Notwithstanding the foregoing, unless otherwise
provided in the applicable Award Agreement, with respect to Awards subject to
Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.

E.
Code shall mean the Internal Revenue Code of 1986, as amended.

F.
Common Stock shall mean the Corporation’s common stock.

G.
Contributions shall mean the payroll deductions and other additional payments
that the Corporation may permit to be made by a Participant to fund the exercise
of purchase rights granted pursuant to the Plan.



8



--------------------------------------------------------------------------------




H.
Corporate Affiliate shall mean (i) any parent or subsidiary corporation of the
Corporation (as determined in accordance with Section 424 of the Code), whether
now existing or subsequently established, and, (ii) solely for purposes of the
definition of Change in Control, any Person that directly or indirectly
controls, is controlled by or is under common control with the Corporation. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract or otherwise.

I.
Corporation shall mean JetBlue Airways Corporation, a Delaware corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of JetBlue Airways Corporation that shall by appropriate action adopt the
Plan.

J.
Designated Affiliate shall mean any Corporate Affiliate that has been designated
by the Plan Administrator from time to time in its sole discretion as eligible
to participate in the Plan. For purposes of the 423 Component, only the
Corporation and a “subsidiary corporation” (as defined in Section 424(f) of the
Code), whether now or hereafter existing, may be Designated Affiliates;
provided, however, that at any given time, a “subsidiary corporation” that is a
Designated Affiliate under the 423 Component shall not be a Designated Affiliate
under the Non-423 Component.

K.
Effective Time shall have the meaning given such term in Section IX.A. Any
Corporate Affiliate that becomes a Participating Corporation after such
Effective Time shall designate a subsequent Effective Time with respect to its
Eligible Crewmember (except with respect to the definition of Change in
Control).

L.
Eligible Crewmember shall mean any person who is paid remuneration for services
rendered as an employee of one or more Participating Corporations.

M.
Exchange Act shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

N.
Fair Market Value per share of Common Stock shall mean: (a) if the Common Stock
is listed on a national securities exchange, as of any date, the Fair Market
Value shall be the closing price of a share of Common Stock on the Stock
Exchange as of the immediately preceding Trading Day, as reported by a source
selected by the Plan Administrator and (b) if the Common Stock is not listed on
a national securities exchange, the Fair Market Value shall be determined by the
Plan Administrator in its exclusive, good faith discretion.

O.
Grant Date shall mean the start date of an offering period.

P.
Offering shall mean an offer under the Plan of a purchase right that may be
exercised during an offering period as further described in Section IV. Unless
otherwise specified by the Plan Administrator, each Offering to the Eligible
Crewmembers of the Corporation or a Designated Affiliate shall be deemed a
separate Offering (the terms of which Offering under the Non-423 Component need
not be identical), even if the dates and other terms of the applicable offering
periods of each separate Offering are identical and the provisions of the Plan
will separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1),the terms of each separate Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

Q.
Participant shall mean any Eligible Crewmember of a Participating Corporation
who is actively participating in the Plan.

R.
Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Crewmembers. The Participating
Corporations in the Plan are listed in attached Schedule A.

S.
Plan shall mean this JetBlue Airways Corporation 2020 Crewmember Stock Purchase
Plan, including both the 423 and Non-423 Components, as set forth in this
document and as amended from time to time.

T.
Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.

U.
Purchase Date shall mean the last Trading Day of each Purchase Interval.

V.
Purchase Interval shall mean each successive six (6)-month period within a
particular offering period at the end of which there shall be purchased shares
of Common Stock on behalf of each Participant.

W.
Section 409A shall mean Section 409A of the Code and the regulations and
guidance promulgated thereunder, as amended.

X.
Stock Exchange shall mean the Nasdaq Stock Exchange or such other securities
exchange or inter-dealer quotation system as may at the applicable time be the
principal market for the Common Stock.

Y.
Trading Day shall mean any day on which the Stock Exchange is open for trading
or, if the Common Stock is not listed on national securities exchange, a
business day, as determined by the Plan Administrator in good faith.

Z.
U.S. Treasury Regulations shall mean the Treasury Regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such Section or
regulation.

 
Adopted by stockholders on May 14, 2020.
 


9

